UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7422


CATHERINE D. RANDOLPH,

                  Petitioner - Appellant,

             v.

CLIFTON T. PERKINS STATE HOSPITAL, et al.,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-00951-JFM)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Catherine D. Randolph, Appellant Pro Se. Kathleen A. Ellis,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Catherine D. Randolph, a state inmate, seeks to appeal

the    district      court’s    order      denying      relief     on    her    28    U.S.C.

§ 2241 (2006) petition.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)         (2006).         A

prisoner      satisfies        this        standard       by     demonstrating            that

reasonable      jurists    would          find   that     any     assessment         of     the

constitutional        claims    by    the    district      court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Randolph has

not    made    the    requisite       showing.          Accordingly,           we    deny    a

certificate of appealability and dismiss the appeal.                                 We deny

Randolph’s motion for appointment of counsel.                           We dispense with

oral    argument      because       the    facts    and    legal        contentions         are

adequately     presented       in    the     materials         before    the    court       and

argument would not aid the decisional process.

                                                                                    DISMISSED



                                             2